No. 09-13-00331-CV
Mike O'Brien                   , Appellant                  IN THE COURT OF APPEALS
                                                    
VS.                                                                FOR THE
                                                    
Corinthian Pointe Yacht and                                 NINTH DISTRICT OF TEXAS
Racquet Club, Inc.             , Appellee

                   MEDIATION APPOINTMENT AND FEES REPORT

       Judge Davie L. Wilson was appointed mediator in the above styled and numbered
cause by the order of the Court, and then found to be agreeable by the parties. Thereafter,
the case

                                  settled prior to mediation
                                  settled during mediation
                                  settled after mediation
                                  did not settle

The parties and mediator agreed that the mediator would be paid as follows:
               $              paid by
               $              paid by
               $              paid by
               $              paid by

Such payments may be reassessed as costs pursuant to 154.054, TEX. CIV. PRAC. & REM.
CODE and Rule 89, TEX. R. APP. P.

                                                 Signed:
                                                           (mediator)




                                                 Date:

Approved.
                                            PER CURIAM
Date: September 19, 2013